                         IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                                Civil Action No: 3:20CV00259

 THE CHARLOTTE MECKLENBURG
 BOARD OF EDUCATION,

            Plaintiff,
                                                      DEFENDANT’S NOTICE OF APPEAL
            v.

 34 ED, LLC d/b/a CENTEGIX,

            Defendant.

           Notice is hereby given that Defendant 34 ED, LLC d/b/a CENTEGIX (“Defendant”)

appeals to the United States Court of Appeals for the Fourth Circuit from the Order entered by this

Court on July 14, 2020 (Dkt. No. 14), specifically that portion of the Order denying Defendant’s

motion to stay pending arbitration (Dkt. No. 5) under Section 3 of the Federal Arbitration Act, 9

U.S.C. § 3.

           This 12th day of August, 2020.
                                             s/ Robert E. Harrington
                                             Robert E. Harrington
                                             N.C. Bar No. 26967
                                             rharrington@robinsonbradshaw.com
                                             Cary B. Davis
                                             N.C. Bar No. 36172
                                             cdavis@robinsonbradshaw.com
                                             Gabriel Wright
                                             N.C. Bar No. 52472
                                             gwright@robinsonbradshaw.com
                                             ROBINSON, BRADSHAW & HINSON, P.A.
                                             101 North Tryon Street, Suite 1900
                                             Charlotte, North Carolina 28246
                                             (704) 377-2536

                                             Attorneys for Defendant 34 ED, LLC d/b/a
                                             CENTEGIX




13277444
            Case 3:20-cv-00259-GCM Document 15 Filed 08/12/20 Page 1 of 2
                                    CERTIFICATE OF SERVICE

     I hereby certify that I electronically filed the foregoing with the Clerk of Court using the
CM/ECF system which will send notification of such filing to the following:


                  Hope A. Root
                  Charlotte-Mecklenburg Board of Education
                  600 E. Fourth Street, 5th Floor
                  Charlotte, North Carolina 28202
                  hopea.root@cms.k12.nc.us

                  Deja D. Kemp
                  Charlotte-Mecklenburg Board of Education
                  600 E. Fourth Street, 5th Floor
                  Charlotte, North Carolina 28202
                  deja1.kemp@cms.k12.nc.us

                  Attorneys for Plaintiff


           This 12th day of August, 2020



                                                 s/ Robert E. Harrington
                                                 Robert E. Harrington




                                               -2-
13277444
            Case 3:20-cv-00259-GCM Document 15 Filed 08/12/20 Page 2 of 2
